Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 1 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 2 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 3 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 4 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 5 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 6 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 7 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 8 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 9 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 10 of 11
Case 18-31436   Doc 83   Filed 01/24/19 Entered 01/24/19 12:00:21   Desc Main
                          Document     Page 11 of 11
